                  Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 1 of 17
 1              IN THE UNITED STATES DISTRICT COURT                 1                      INDEX OF EXHIBITS
                 FOR THE MIDDLE DISTRICT OF GEORGIA
 2                       COLUMBUS DIVISION                          2
 3                                                                  3
     RODRIGO ARREOLA, as a parent of   )
 4   Hector Arreola, Deceased, and as  )                            4   Plaintiff's                                              Page
     Personal Representative and       )
 5   Administrator of the Estate of    )                            5
     Hector Arreola, CONCEPCION        )
 6   ARREOLA, as parent of Hector      )                            6    1    Amended notice of deposition...............
     Arreola, and S.A., minor child    )
 7   of Hector Arreola, by next friend )                            7    2    Transcript of OPS Interview................   27
     Jezreel Imee Custodio,            )
 8                                     )                            8    3    Personnel History..........................   41
                                       )
 9               Plaintiffs,           ) CASE NO.:                  9    4    POST Printout & Employment History.........   51
                                       ) 4:19-cv-00005-CDL
10                                     )                           10    5    CPD Training History.......................   53
     vs.                               )
11                                     )                           11
                                       )
12   THE CONSOLIDATED GOVERNMENT OF    )                           12
     COLUMBUS, GEORGIA, OFFICER        )
13   MICHAEL AGUILAR, in his individual)                           13
     and official capacity, OFFICER    )
14   AARON EVRARD, in his individual   )                           14
     and official capacity, and        )
15   COLUMBUS POLICE DEPARTMENT CHIEF )                            15
     OF POLICE RICHARD T. BOREN, in his)
16   individual and official capacity, )                           16
                                       )
17                                     )                           17
                 Defendants.           )
18                                                                 18
19        Oral deposition of OFFICER MICHAEL AGUILAR,              19
20     defendant, called by the plaintiffs, before Eric            20
21     Cavanaugh, Certified Court Reporter, held at the            21
22     law offices of Page, Scrantom, Sprouse, Tucker &            22
23     Ford, 1111 Bay Avenue, Third Floor, Columbus,               23
24     Georgia 31901, on the 16th day of October, 2019,            24
25     commencing at 12:26 p.m.                                    25
                                                              1                                                                   3

 1                    APPEARANCE OF COUNSEL                         1           COURT REPORTER'S DISCLOSURE STATEMENT
 2                                                                  2
 3   On Behalf of the Plaintiff:                                    3         I, ERIC CAVANAUGH, Georgia Certified Court
 4                          Mark C. Post                            4    Reporter, Certificate Number 2560, in compliance
                           MARK POST LAW
 5                     3 Bradley Park Court                         5    with Code Section 9-11-28 and Code Section
                              Suite F
 6                    Columbus, Georgia 31904                       6    15-14-37, make the following disclosure about all
                       706.221.9371 Telephone
 7                     mpost@markpostlaw.com                        7    arrangements, financial and otherwise, involving
 8                                                                  8    the foregoing deposition:
 9   On Behalf of the Defendants:                                   9
10                       Tyler C. Cashbaugh                        10   1.)    I was contacted directly by telephone
                Page Scrantom Sprouse Tucker & Ford
11                  1111 Bay Avenue, Third Floor                   11   regarding scheduling of the deposition as to date,
                      Columbus, Georgia 31901
12                     706.324.0251 Telephone                      12   time and place by the office of the scheduling
                           tcc@psstf.com
13                                                                 13   attorney, or received a message from the office of
14   _____________________________________________________         14   the scheduling attorney by answering machine and
15                    INDEX OF EXAMINATIONS                        15   returned the call, with scheduling of the deposition
16                                                                 16   as to date, time and place confirmed, and no prior
17                                                           Page 17    financial arrangements were negotiated between
18                                                                 18   counsel and myself.
19    By Mr. Post..................................           06   19
20    By Mr. Cashbaugh.............................           64   20         This 15th day of October, 2019.
21                                                                 21
22                                                                 22
23                                                                 23                        Eric Cavanaugh, CCR #2560.
24                                                                 24
25                                                                 25
                                                              2                                                                   4
                    Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 2 of 17
 1                    S T I P U L A T I O N S                         1    A. Okay.     Approximately 300 pounds.    I'm 5'10".
 2                                                                    2    Q. And how old are you?
 3       IT IS STIPULATED AND AGREED by and between                   3    A. I'm 35.
 4     counsel appearing for the respective parties that:             4    Q. And were you about the same weight and height
 5       (1)    The oral deposition of OFFICER MICHAEL                5   on January 9th of 2017?
 6     AGUILAR, called by the plaintiffs, taken before                6    A. I believe I weighed a little bit less.          I
 7     Eric Cavanaugh, at Page, Scrantom, Sprouse, Tucker             7   can't exactly know what weight.
 8     & Ford, 1111 Bay Avenue, Third Floor, Columbus,                8    Q. Because I think I heard you comment standing
 9     Georgia, commencing at 12:26 p.m. on the 16th day              9   behind the ambulance that you weighed about 300
10     of October, 2019;                                             10   pounds --
11       (2)    ALL FORMALITIES with reference to notice             11    A. Yeah.
12     or taking, notice of time and place of taking,                12    Q.    -- something along those lines.     Would that be
13     qualifications of the court reporter, and all                 13   ballpark?
14     other matters precedent to the taking of                      14    A. Ballpark.     Yeah, I wasn't really worried about
15     deposition, are WAIVED;                                       15   my weight back then.     I should have been, but...
16       (3)    With consent of deponent, the reading and            16    Q. As you grow older, things change.       I promise.
17     signing of the deposition by deponent is WAIVED;              17         Have you ever given a deposition before?
18       (4)    ALL OBJECTIONS, EXCEPT as to the form of             18    A. No, sir.
19     the question and responsiveness of the answer, are 19               Q. Well, just since you have not, obviously,
20     RESERVED to the time of the hearing of the case;              20   you're under oath.     It's the same importance of trial
21     and                                                           21   -- as trial testimony.       You understand that, right?
22       (5)    ALL FORMALITIES with reference to the                22    A. Yes, sir.
23     filing of deposition, including notice of filing,             23    Q. Have you ever testified in a jury trial
24     et cetera, are WAIVED.                                        24   before?
25                                                                   25    A. Yes, sir.
                                                                 5                                                                    7

 1                       MICHAEL AGUILAR,                             1    Q. Okay.     So you've had some training and some
 2    Having been duly sworn, testified under oath as                 2   experience with regard to testifying.
 3     follows:                                                       3    A. Yes, sir.
 4       MR. POST:      This will be the deposition of                4    Q. Is that fair to say?
 5    Officer Michael Aguilar taken by the plaintiffs for             5    A. Yes, sir.
 6    purposes of discovery and all purposes allowed by               6    Q. Of course, if you can, wait until I finish
 7    law.                                                            7   asking you the question before you respond.         Okay?
 8       The deposition is taken by agreement of                      8    A. Yes, sir.
 9    counsel and pursuant to notice.           All objections        9    Q. And I'll try to do the same thing with you.
10    will be reserved except for those going to the form 10              Although lawyers are bad about it sometimes, but I'll
11    of the question or the responsiveness of the                   11   try to let you finish your answer before I ask you
12    answer.                                                        12   another question.    Okay?
13       Is that agreeable, Mr. Cashbaugh?                           13    A. Yes, sir.
14       MR. CASHBAUGH:      Agreed.                                 14    Q. I assume you received some police training
15       MR. POST:      If you would, please, sir, we just           15   about testifying; is that right?       A little bit?
16     met.    My name is Mark Post.        I represent the          16    A. I mean, yeah, just FTO.       You know, court
17     plaintiffs in the case.                                       17   presentations and stuff like that.
18                          EXAMINATION                              18    Q. Couldn't hear you.
19   BY MR. POST:                                                    19    A. Court presentations.
20    Q. Tell us your full name.                                     20    Q. FTO means Field Training Officer?
21    A. Michael Steven Aguilar.                                     21    A. Yes, sir.
22    Q. All right.      And before I forget, what is your           22    Q. Do you have any difficulty hearing at all?
23   weight, height, and age?                                        23    A. No, sir.
24    A. Current weight?                                             24    Q. Okay.     If for some reason you think you did
25    Q. Yes.                                                        25   not completely hear a question or you don't
                                                                 6                                                                    8
                    Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 3 of 17
 1   understand it, just ask me to repeat it.       Okay?              1    Q. Piece of advice, just don't miss an
 2    A. Yes, sir.                                                     2   anniversary and you'll be all right.      I did that
 3    Q. If you answer the question, we can assume that                3   once.
 4   you heard the question fully.        Right?                       4       What's your wife's name?
 5    A. Yes, sir.                                                     5    A. Kristina with a K.
 6    Q. Okay.      Of course, I've got a southern accent              6    Q. Is she from here?
 7   so if you don't understand what I'm saying, you know, 7                A. Originally from California, southern
 8   just do ask me to repeat it.                                      8   California.     And then moved up here when she was a
 9    A. Yes, sir.                                                     9   child.
10    Q. Are you suffering from any sort of physical or               10    Q. What's her maiden name?
11   mental condition which would cause you not to be able 11               A. Nester.     N-e-s-t-e-r.
12   to testify truthfully or answer the questions fully              12    Q. What are her parent's names?
13   today?                                                           13    A. Donald Nester is her father and Cathy Nester
14    A. No, sir.                                                     14   is her mother.
15    Q. I know you're a police officer so this might                 15    Q. Do they live here?
16   be a silly question.     But you're not under the                16    A. Donald lives in Columbus near Primrose and
17   influence of any drugs or alcohol at this time; is               17   Macon.     And Cathy lives in -- I believe Salem,
18   that right?                                                      18   Alabama or Opelika or somewhere over there.      One of
19    A. No, sir.                                                     19   the Smiths or something in Phenix City.
20    Q. I was a prosecutor for over 20 years so                      20    Q. Smiths Station or something?
21   assumptions will get you in trouble sometimes.         So        21    A. Yeah.
22   that's why I ask those types of questions.                       22    Q. What does her dad do for a living?
23    A. Yes, sir.                                                    23    A. He is a sergeant at the Muscogee County
24    Q. Where do you live?                                           24   Sheriff's Office.
25    A. In east Columbus.                                            25    Q. I thought I recognized his name.      All right.
                                                                 9                                                                 11

 1    Q. At an apartment complex?                                      1   How long has he been a sergeant there or how long has
 2    A. Residence.                                                    2   he been at the Sheriff's? Office?
 3    Q. Residence.      You don't have to tell me the                 3    A. I believe he's been there close to 20 years if
 4   specific address, although I'm sure I have it in                  4   I'm not mistaken.
 5   discovery.     But can you tell me the general area of            5    Q. What does her mom do for a living?
 6   east Columbus?                                                    6    A. I believe she works at Home Depot.      She's been
 7    A. Near Macon Road and Reese Road.                               7   in retail for as long as I've known my wife.
 8    Q. All right.      A lot of these initial questions              8    Q. Okay.     And that's Home Depot somewhere in
 9   are designed to find out about you and your                       9   Alabama?
10   background.     And for several reasons, but one of              10    A. I believe the Home Depot here in Columbus is
11   those reasons being in case we have a jury trial at              11   the one she works at.
12   some point, I know who to watch for on the jury and              12    Q. Okay.     I'm sure she's checked me out before
13   what questions to ask.                                           13   then or something.     Who knows.   What does she do for
14       MR. CASHBAUGH:      It's not meant to pry.    He             14   them?
15     just doesn't want your next door neighbor being on 15                A. Honestly, I have no idea.
16     the stand -- or in the jury box.                               16    Q. Okay.     All right.   What about your parents?
17   BY MR. POST:                                                     17    A. My mother just retired.      She closed down her
18    Q. That's right.      Are you married?                          18   business.     She used to have a Wee Care day care
19    A. Yes, sir.                                                    19   business for children.     And my step-father who is
20    Q. How long have you been married?                              20   married to my mom is a truck driver.
21    A. Since 2012.      So six years.                               21    Q. Over-the-road truck driver?
22       MR. CASHBAUGH:      Seven.                                   22    A. Yes.
23       THE WITNESS:      Seven years.    Don't tell my              23    Q. Does he have his own company or --
24     wife.                                                          24    A. No, he works for a company.
25   BY MR. POST:                                                     25    Q. What's the name of that company?
                                                                 10                                                                12
                    Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 4 of 17
 1    A. Hodges.      Hodges.    I don't know the exact name,          1    A. R.J.     Randy, Jr.
 2   but I know it's Hodges Trucking maybe.        And my father 2          Q. Which middle school does he go to?
 3   lives in Portland, Oregon and he works for a produce              3    A. I want to say it's the one over there off the
 4   company.    He's been there for about 34, 35 years, I             4   end of Warm Springs Road near Psalmond Road.          Midland
 5   think.                                                            5   maybe?
 6    Q. Okay.      What's your mom's name?                            6       MR. POST:      Is that right?
 7    A. Jo Ann Ogle.                                                  7       MR. CASHBAUGH:        I think so.
 8    Q. Ogle?                                                         8   BY MR. POST:
 9    A. Yeah.      O-g-l-e.                                           9    Q. Close enough.
10    Q. And your dad's -- I mean your step-dad's?                    10    A. And then I have a little brother named Conner.
11    A. Randy Ogle.                                                  11   He's in the fifth grade -- fourth or fifth grade.             He
12    Q. Where do they live?                                          12   goes to Reese Road Elementary.          And I have an older
13    A. Literally seven houses away from me.        Like on          13   brother who's currently incarcerated in Portland,
14   the same street as me, near Macon and Reese.                     14   Oregon.    His name is Tony.
15    Q. Okay.                                                        15    Q. Okay.      Your sister that lives here in
16    A. I haven't counted the exact houses, but I                    16   Columbus, what does she do?
17   think it's seven.                                                17    A. She does not work.         I believe she's just a
18    Q. Approximately seven houses.                                  18   stay-at-home mother.
19    A. Yeah.      Right.                                            19    Q. Okay.      Is she married?
20    Q. What about children, do you have any children?               20    A. No, sir.
21    A. I have a baby girl.                                          21    Q. Does she live with your parents or --
22    Q. How old?                                                     22    A. She lives with her boyfriend.
23    A. She's two.                                                   23    Q. Okay.      All right.     And what is her name?
24    Q. Congratulations.                                             24    A. The...
25    A. Thank you.                                                   25    Q. Is it Monica Ogle?
                                                                 13                                                                    15

 1    Q. They're into everything at that age, aren't                   1    A. Monica.
 2   they?                                                             2    Q. You told me that.         I see my note now.   What's
 3    A. Uh-huh.      (indicating in the affirmative).                 3   her husband's name -- I mean her boyfriend's name?
 4   Those terrible twos are real.                                     4    A. He goes by J.C.         I'm trying to think of his
 5       MR. CASHBAUGH:         I'll find out in about four            5   real name.     Maybe Chandler is his last name.
 6     months.                                                         6    Q. Do you have any idea what he does?
 7   BY MR. POST:                                                      7    A. He works -- I believe he still works at
 8    Q. All right.      Do you go to church?                          8   Hostess.
 9    A. No, sir.                                                      9    Q. Tell us a little bit about your educational
10    Q. What about your parents, mom, step-dad?                      10   background prior to being employed with the Columbus
11    A. I believe my dad goes to church.                             11   Police Department.
12    Q. Not so much your mom and step-dad here?                      12    A. Started in elementary school at Woodstock
13    A. Yeah.                                                        13   Elementary.     And then went to Kellogg Middle School
14    Q. Do you have any prior marriages, prior to your               14   and then graduated from high school at Franklin High
15   current wife?                                                    15   School in Portland, Oregon.
16    A. No, sir.                                                     16    Q. When did you move to Columbus?
17    Q. Congratulations.        What about brothers and              17    A. 2008.
18   sisters?                                                         18    Q. Okay.      How old were you when you moved?       24?
19    A. I've got a sister who lives in Columbus.          Her        19    A. Yes.     24, I believe.
20   name is Monica Ogle.        She lives near Primrose and          20    Q. What was the purpose of the move?
21   Macon Road.     And I have a brother who is in middle            21    A. To become a police officer.
22   school.                                                          22    Q. Okay.
23    Q. Here?                                                        23    A. That was my ambition.
24    A. Yes.                                                         24    Q. Did you have family here in Columbus already?
25    Q. What's his name?                                             25    A. Yes, my mother lived here.
                                                                 14                                                                    16
                    Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 5 of 17
 1    Q. Okay.      Prior to being employed with the                  1    A. Yes.
 2   Columbus Police Department, were you employed by any             2    Q. What position did you play in minor league
 3   other law enforcement agency?                                    3   baseball?
 4    A. No, sir.                                                     4    A. I was a pitcher.
 5    Q. Tell me about your employment prior to being                 5    Q. Try again.      You're not too old.
 6   hired by the Columbus Police Department.                         6                   (Off-the-record comments)
 7    A. I had a lot of jobs.                                         7   BY MR. POST:
 8       MR. CASHBAUGH:      One second.    Off the record.           8    Q. Let me ask you this:      What year were you hired
 9       (Brief break)                                                9   with the Columbus Police Department?
10       (Upon resuming)                                             10    A. 2000 -- I was first hired in 2009.       And then
11       MR. POST:      All right.   Back on the record.             11   resigned for a couple of months and came back in
12   BY MR. POST:                                                    12   2010.   So February of 2009 and then came back in
13    Q. You were about to tell us about some of the                 13   February 2010.
14   jobs you had before the Columbus Police Department.             14    Q. I don't know if it was you because I've read
15    A. Yes.    I mean, I worked at -- my first job was             15   several personnel files and I'm trying to remember,
16   at a pizza place in Portland, Oregon.        Then I played 16        but it seems like there was somebody that took the
17   a little bit of baseball for the Kansas City Royals             17   test or did an employment application or went through
18   organization.     Not very long, but I got drafted out          18   some police training in 2005 and did not make it.
19   of high school, signed and then still managed in the 19              Was that you?
20   off season to play.                                             20    A. I applied back in 2005, but I didn't pass the
21       Worked at the pizza place and then I went to a              21   state test.     And so I was eliminated as a candidate
22   produce place.     Worked at a couple different of              22   at that time.
23   produce warehouses.     And then I started working loss 23            Q. And was that -- the state test that you refer
24   prevention after I stopped playing baseball, shortly 24              to, was that the Peace Officer Standards Training --
25   thereafter.                                                     25    A. No, I believe that was the entry level test.
                                                                17                                                                19

 1    Q. Who did you work loss prevention for?                        1    Q. Just like a screening test for --
 2    A. A company called Fred Myer in Portland,                      2    A. Yeah.
 3   Oregon.    I believe they're a Kroger-owned company if           3    Q. Okay.      What was your job that you were doing
 4   I'm not mistaken.     So I worked for them a little              4   just after that, were you back at K-Mart or --
 5   while and then I went back to produce.        And then           5    A. Oh, that was back in 2005.      Let's see, in
 6   subsequently moved here where -- or I worked for                 6   2005, I did stay here for, I don't know, six months
 7   K-Mart loss prevention and subsequently transferred              7   or something like that.     And I believe I worked for a
 8   to a K-Mart here in Columbus.      And then that's when I 8          company called Westaff here in Columbus.
 9   got hired on at the Police Department.                           9    Q. Is that a staffing company?
10    Q. All right.      You mentioned you had always                10    A. Yes.    And they put me at the Goody -- Goody
11   wanted to be a police officer.        Explain that.             11   plant, the hair product?
12    A. Well, you know, growing up, it's every kid's                12    Q. Yeah.
13   dream to make it to the show -- you know, big                   13    A. Is that what it is?      Over there off of Macon
14   leagues.    And I made it kind of, but I didn't.         And    14   and Transport or something like that.       I worked there
15   everybody would always ask well, what's your back-up 15              and realized that just wasn't for me, and then I
16   plan, you know.     I said, well, it would be cool to be 16          moved back to Portland, Oregon and continued to work
17   a police officer, you know.                                     17   for different produce companies and stuff.
18       So, you know, I didn't really -- you know, you              18    Q. What were you doing for Goody's Hair Product,
19   see foot chases and stuff and all the stuff on TV and 19             were you doing security or --
20   you don't realize that that's like the minimal part             20    A. No, just like working in the warehouse,
21   of being a police officer.      So, you know, I saw that 21          loading pallets.
22   and I'm just like that would be fun to do, you know. 22               Q. What are your future plans?      Do you plan to
23   So I just applied and realized that it's a good job. 23              stay as a police officer?
24   It's a good job.                                                24    A. I would like to be a police officer, yes,
25    Q. There's a lot to it, right?                                 25   until I retire.
                                                                18                                                                20
                  Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 6 of 17
 1    Q. What is your current rank?                                  1    A. Yes.
 2    A. Just Officer First Class.                                   2    Q. Previously today, we used what was marked for
 3    Q. When were you promoted to Officer First Class?              3   Officer Dudley's deposition as Plaintiff's Exhibit 2.
 4    A. 2013 or 2014.                                               4   And I'm going to show that to you.     Do you see that?
 5    Q. Okay.    All right.   Are you friends with                  5    A. Yes.
 6   Officer Brian Duddley?                                          6    Q. Okay.     On January the 9th of 2017, you were in
 7    A. Yes.                                                        7   Sector A.; is that correct?
 8    Q. Corporal Aaron Evrard?                                      8    A. Yes.
 9    A. Yes.    I mean, we're acquaintances.    Work                9    Q. Okay.     And your call sign at the time was One
10   related.    I mean, we don't hang out.   Like I don't          10   Adam 28; is that correct?
11   think I've ever hung out with Aaron outside of work. 11              A. That's correct.
12   I've seen him at a restaurant, sat with him, ate               12    Q. Okay.     And Officer Dudley's was One Adam
13   dinner with him.    But other than, hey, man, let's go 13           25; is that right?
14   to the ball game or something like that, no.       But,        14    A. Yes.
15   yes, we are friends.                                           15    Q. And Sergeant Randy Kiel was One Adam 85,
16    Q. What about Duddley, do you guys hang out?                  16   right?
17    A. I've hung out with him a couple of times.                  17    A. Yes.
18    Q. What about Officer Ronnie Oakes?                           18    Q. And Officer William Oakes was One Adam 31; is
19    A. I've hung out with him outside of work, yeah.              19   that right?
20   Dinner, a few times.                                           20    A. Yes.
21    Q. Which other officers or employees of the                   21    Q. And Officer William Oakes is also known as
22   Columbus Police Department are you close to or have            22   Officer Ronnie Oakes, correct?
23   you socialized with?                                           23    A. Yes.
24    A. Greg Anderson.                                             24    Q. And Officer Aaron Evrard was One Adam 35,
25    Q. What's his rank?                                           25   right?
                                                               21                                                                  23

 1    A. He's a Corporal.                                            1    A. Yes.
 2    Q. Go ahead.                                                   2    Q. And those were the members of your squad on
 3    A. Roy Bohan.     He's a Corporal.                             3   January the 9th of 2017 that were involved in the
 4    Q. How do you spell his last name?                             4   response to Hector Arreola, correct?
 5    A. B-o-h-a-n.                                                  5    A. Yes.
 6    Q. Who else?                                                   6    Q. Okay.     Earlier, we used -- or I showed Officer
 7    A. That I hang out with on a normal basis or like              7   Duddley Plaintiff's Exhibit Number 3, which is a
 8   hung out with in the past?                                      8   Field Use of Force report.     It says Reporting Officer
 9    Q. Either one.     And just distinguish.                       9   Brian Duddley at the top of it for January the 9th of
10    A. Okay.    I would say -- I mean, I've hung out              10   2017.    And he indicated to us that that was his
11   with several others I can't think of off the top of            11   signature at the bottom of page CCG 1946.
12   my head like every single officer I've hung out with, 12             A. Yes.
13   but those are the two that I usually associate myself 13             Q. The reason I ask you about this, it says:        By
14   with.                                                          14   Michael Aguilar.     And what that means is that you
15    Q. Okay.    Are you close to or do you hang out               15   told -- or you called Sergeant Kiel yourself, right?
16   with anybody at the fire department or EMS?                    16   It doesn't mean that you wrote this report, right?
17    A. No, sir.                                                   17    A. Correct.
18    Q. Okay.    Do you know James Brad Barnes or Aaron            18    Q. Okay.     And at times during this deposition,
19   Bush at all?                                                   19   we'll refer to CCG numbers at the bottom of pages of
20    A. I can't say.                                               20   on documents.    What that is is what's called a Bates
21    Q. All right.     I know that the Columbus Police             21   stamp number.    It's kind of a consecutive number that
22   Department has Sectors A, B and C divided up.       So         22   your lawyers, the defense counsel numbers documents
23   Dispatch communicates by calling officers in Sector A 23            as they give them to us, the plaintiffs.     It kind of
24   and Sector A officers can hear those dispatches.               24   helps us keep track of what's what.
25   True?                                                          25       So if I'm referring to CCG number such and
                                                               22                                                                  24
                    Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 7 of 17
 1   such, you'll know what I'm talking about.     Okay?           1    Q. Now, when we refer to OOPS, I know I call it
 2    A. Yes, sir.                                                 2   OOPS sometimes, OPS sometimes, and Office of
 3    Q. I'm going to give you a minute to review CCG              3   Professional Standards sometimes.       It's all the same
 4   1945 through 1947, especially since Officer Duddley           4   thing, right?
 5   is the one that prepared it.                                  5    A. Yes.
 6       My question to you is, is there anything                  6    Q. And for this deposition, I believe we're on
 7   that's inaccurate in Plaintiff's Exhibit Number 3?            7   Plaintiff's Exhibit Number 2.
 8    A. You said 47 to --                                         8       Officer Aguilar, I'm showing you what's been
 9    Q. The first, second, and third page there.                  9   -- I believe we are on Plaintiff's Exhibit Number 2
10       MR. POST:      We'll just go off the record for a        10   and I'm showing you Plaintiff's Exhibit Number 2,
11    minute.                                                     11   which is a transcript of apparently your interview
12       (Brief break)                                            12   with the Office of Professional Standards on January
13       (Upon resuming)                                          13   the 10th of 2017, CCG 250 through 283.
14   BY MR. POST:                                                 14       Do you see that?
15    Q. Officer Aguilar, have you had a chance to take           15    A. Yes.
16   a look at Plaintiff's Exhibit 3 from Officer Dudley's 16           Q. And this is what you have reviewed in
17   deposition?                                                  17   preparation for this deposition today, one of the
18    A. Yes.                                                     18   things; is that right?
19    Q. With respect to the pages I previously                   19    A. Yes.
20   mentioned, is there anything in those pages that you 20            Q. And when you reviewed this transcript of your
21   believe is inaccurate or needs to be corrected?              21   statement to the Office of Professional Standards,
22    A. I think everything in here is true and                   22   OOPS, was there anything in it that was inaccurate?
23   correct.                                                     23    A. No.
24    Q. All right, sir.      I'll give that back to him.         24    Q. So this transcript is accurate and fully
25   I asked you to bring any reports with you that have          25   correct; is that true?
                                                             25                                                                27

 1   not been provided to us by your counsel.     Did you          1    A. It was correct to the fullest of my knowledge
 2   bring anything new?                                           2   at the time of the incident, yes.
 3    A. I did not.                                                3    Q. Okay.   And when you gave this statement to the
 4    Q. All right.      There's nothing that you have as          4   Office of Professional Standards on January the 10th
 5   far as reports that your counsel doesn't have; is             5   of 2017, what you told them was the truth and the
 6   that fair to say?                                             6   complete truth.    Was that accurate?
 7    A. Yeah, I don't have anything.                              7    A. Yes.
 8    Q. Okay.      What did you review in preparation for         8    Q. So, let me just ask you to tell us in your own
 9   your deposition today?                                        9   words at this point what you remember happening on
10    A. I went -- I had an Internal Affairs printout             10   January 9th of 2017 with regard to Hector Arreola and
11   from our my OOPS interview.     And I had a little bit       11   your contact with him.
12   -- I think we watched a little bit of the body camera 12           A. Okay.   All right.   We were dispatched to the
13   footage, because like I said this is an incident that 13          residence of the Arreola family in reference to a
14   happened a couple of years ago.     So just trying to        14   welfare check on the mother.    I believe the caller
15   refresh.                                                     15   stated that -- or the son wanted us to go check on
16       And then, of course, you just provided me with           16   the mother for whatever reason.
17   the Use of Force paperwork and I believe that's the          17       So we went to the residence, made contact with
18   first time I've seen that.                                   18   the mother at the side door.    She appeared to be
19    Q. All right.      And you said, "We watched the            19   sleeping and was in good health.    At that time,
20   video".    Was that with your lawyers?                       20   Mr. Arreola, Hector, was not on scene.       So after
21    A. Yes.                                                     21   checking on her, we notified Dispatch that the mother
22    Q. And was that just your body cam that you                 22   was okay and in good health, and we probably woke her
23   watched?                                                     23   up or whatever the case was.
24    A. I can't remember whose body camera it was, if            24       So after that, we left.     Went to one or two
25   it was mine or Officer Dudley's.                             25   other calls.    And approximately an hour later, I
                                                             26                                                                28
                   Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 8 of 17
 1   would say, we get another call back out there in                1    A. Yeah.
 2   reference to another welfare check on the mother.               2    Q. -- that morning, that he had a mental health
 3       We show up.     At this time, Mr. Hector Arreola            3   issue or was on some sort of drugs or something along
 4   was there.     We made contact with him.    Tried to            4   those lines; is that true?
 5   figure out what the -- you know, why we needed to               5    A. Correct.     Yes.
 6   check on his mother.     I think he made some references 6           Q. Go ahead.
 7   to being -- having his mother possibly being in some            7    A. I called for EMS at some point during the
 8   sort of danger inside the house.                                8   encounter to get him evaluated.       I asked him if I can
 9    Q. Could you tell how Hector Arreola got to be at              9   call EMS just to check him out because if he was
10   the scene, what his mode of transportation was?                10   going through some sort of mental health crisis
11    A. I believe he arrived in a vehicle.       Like              11   I wanted him to seek the treatment that could, you
12   I said, we never seen him driving or anything like             12   know, better the situation for him at that time.
13   that.     But a car wasn't -- the silver -- there was a 13              After asking a few questions if he has ever
14   silver car there, I believe.     I think it was silver. 14          been diagnosed with paranoia or schizophrenia or
15   It wasn't there the first time.     It was there the           15   anything like that, of course, I believe the family
16   second time.     So I'm assuming he showed up with the         16   said no.    Right then, I thought maybe it wasn't a
17   vehicle.     But, you know, I don't know if somebody           17   mental health issue.       That it was possibly a alcohol
18   drove him or whatever the case is.                             18   or drug related issue because I know some of the side
19       So we're out there talking to Hector and                   19   effects of certain drugs may be seeing stuff that's
20   explained to him that we just checked on his mother            20   not actually there.
21   on the previous call and everything was okay.          He was 21        So during the encounter, he wanted to take his
22   persistent on us checking on her.     I explained to him 22         mom, go for a drive.       Based on my evaluation, I
23   that it's 4:00 in the morning, 5:00 in the morning             23   immediately said no, that's not going to happen.            I
24   and, you know, we just checked on her and she was              24   didn't know what his intentions were and why he was
25   okay.     And we were trying to get more information           25   trying to separate us from mother so bad.       But I felt
                                                               29                                                                    31

 1   from Hector to try to figure out why he wanted us to            1   at that time he was mentally unstable.
 2   check on his mother so badly.                                   2    Q. And his mom didn't want to go either, right?
 3       And during the encounter with Hector, he --                 3    A. Right, right.       As far as I can remember, I
 4   something seemed to be off with him.       He started           4   don't think his mom wanted to go either.       So at some
 5   saying that he sees lights on the houses.       At that         5   point during this encounter, he started questioning
 6   time, I looked back and I don't see any lights on the 6             us as to whether we were real police officers.         We
 7   houses.     And he, I think later on made statements            7   were in standard -- we arrived in police vehicles.
 8   about people were trying to get him.                            8   He came up to us, acknowledged us because he seen two
 9       And when we looked back at the house after he               9   -- well, I can't say what he seen.       But we arrived in
10   said the lights were pointing at his house, we saw             10   two police cars.     Walked up to him and he started
11   his mother at the door.     I believe she was talking to 11         talking to us like -- as if we were police officers.
12   him, trying to get him to come back inside or                  12    Q. And you had your uniform on and your badge and
13   whatever the case was.                                         13   everything, right?
14       And at that time, he was trying to get her to              14    A. Right.     So at some point he turns around and
15   come out.     I told her that -- I told him that it was, 15         starts to act like he's running, like he's going to
16   you know, 20 something degrees outside or whatever             16   run away from us.       But we're not going to chase him
17   the temperature was at that time.     And, you know, she 17         or not going to do anything.       We don't want to
18   doesn't need to come out because it's cold.         So she     18   escalate a situation when someone is mentally
19   went back inside and ended up getting dressed and              19   unstable.
20   coming out and she stood by us.                                20       So he goes to the neighbor's house.       I don't
21       And I believe I asked him or her questions                 21   know the exact address of the neighbor's house.         And
22   related to mental health because some of the                   22   he's basically saying he's going to go knock on the
23   characteristics he was showing, I believed maybe he            23   doors or whatever the case is.       So he goes up a
24   was a mental health patient.                                   24   driveway into this neighbor's house.
25    Q. That became apparent to you fairly quickly --              25       We kind of just give him his space, but follow
                                                               30                                                                    32
                   Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 9 of 17
 1   him.    We're down at the street before he knocks on             1    A. He did question whether we were police
 2   the door and we're trying to say, Hector, come down              2   officers, right.
 3   here, you're in somebody else's yard, it's 4 or 5 in             3    Q. Okay.        And at some point, Hector Arreola
 4   the morning.     You don't need to knock on a door.              4   questioned Officer Duddley putting his hands or
 5   What are you doing, come down here.       If you don't           5   resting his hands on his firearm.         Do you remember
 6   come down here, you can be subsequently be arrested.             6   that?
 7          And so he starts knocking on the door.     And my         7    A. I believe I do remember something like that.
 8   only thought on that is the fact that he's a mentally 8               Q. Okay.        And did Hector Arreola ever put his
 9   unstable person, he is seeing stuff that's not there, 9              hands up at some point after he ran away a little; do
10   saying stuff like some people are there to possibly             10   you remember that?
11   hurt him or his mother, which is the reason for the             11    A. I can't recall.
12   welfare check.                                                  12    Q. It seems like there was something about trash
13          So knowing that he's knocking on somebody's              13   cans.     Do you remember anything about hiding behind
14   door, what's likely to happen?       Someone is going to        14   trash cans?
15   open the door.     Well, I don't want this mentally             15    A. Honestly, I don't remember.
16   unstable person to knock on a door, them open it.          He 16      Q. All right.        Let's see, so you actually asked
17   goes inside and then it's unknown if anybody else's             17   Hector Arreola repeatedly whether you could summon an
18   life is in jeopardy.     And I don't know if there's            18   ambulance for him so he could have somebody to talk
19   guns, knives, weapons inside the house.                         19   to.     Right?
20          But I can't let him get inside the house                 20    A. Yes, sir.
21   because if he does, everybody's life inside that                21    Q. Okay.        And that was because you and Officer
22   house based on what I'm seeing is in jeopardy.        So        22   Duddley both wanted to get him evaluated for his
23   when he knocks on the door, we go up there and try to 23             mental health situation, or drug use situation, or
24   get him down one more time.       He says no and at that        24   whatever it was; is that right?
25   time, we grab his hand and we go to arrest him for              25    A. Yes.
                                                                33                                                                    35

 1   disorderly conduct.                                              1    Q. Okay.        And just prior to walking up the hill
 2    Q. And you and Officer Duddley had already had a                2   to detain Hector Aguilar, you called EMS or Dispatch
 3   conversation about arresting him for disorderly                  3   and asked for EMS to respond routine, no lights, no
 4   conduct before he ever went up the hill, hadn't you?             4   sirens.     Hard, no siren.    Correct?
 5    A. Yes.     I believe so, yes.                                  5    A. Yes.
 6    Q. In fact, Officer Duddley asked you if you had                6    Q. And you never called Dispatch back to change
 7   gloves.     And you said something to the effect, "He's          7   that request in any way, did you?
 8   going to fight like hell".                                       8    A. No, sir.
 9    A. Yeah.                                                        9    Q. Okay.        And you never told Dispatch to tell EMS
10    Q. Is that right?                                              10   to hurry up or step on it, so to speak; did you?
11    A. Yeah.     I believe -- I believe that's right.              11    A. No, sir.        Not that I can recall.
12   And also I do remember him saying something on the              12    Q. Okay.        Did you receive CIT training?
13   lines of, "Where's your back-up" in reference to                13    A. I did.
14   that.     When we told him that -- during the                   14    Q. What does that teach you, essentially?
15   conversation of telling him he could be arrested, he 15               A. So Crisis Intervention Training, to me, taught
16   did make the statement of, "Where's your back-up" or 16              me how to identify characteristics of somebody that
17   something like that.                                            17   could potentially be having a mental health crisis.
18          And then I said, well, why do I need back-up,            18   Whether they're dealing with some sort of
19   you know what I mean.     Like I don't ever want to             19   catastrophic event or they're just having a mental
20   fight with anybody.     You know what I mean.    We're          20   break.
21   trying to de-escalate the situation so it doesn't               21         We've been to training to where they've
22   result in a struggle or a fight.                                22   actually brought people in that had mental health and
23    Q. At that point, he essentially lost faith in                 23   talking to them, they can seem like just a normal
24   you and Officer Duddley and questioned whether you              24   individual.       And at any point, they could just have
25   were police officers; right?                                    25   some sort of outburst or some sort of, you know,
                                                                34                                                                    36
                 Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 10 of 17
 1   trigger to become a mental health situation.                  1   So we got officers running blue lights and sirens
 2          So, to me, the course -- what I took from it           2   going through intersections that are red lights and
 3   was it helped me identify characteristics of mental           3   stuff like that.    After I say he's in custody, all
 4   health.    It also helped me and taught me how to be          4   units slow it down, that's basically to get them to
 5   patient and talk to people.     Instead of just, you          5   stop running emergency code and blowing through red
 6   know, going up and arresting them, try to talk to             6   lights to protect the public and the officer because
 7   them and try to come up with an equal ground to               7   there's been several encounters and situations where
 8   defuse the situation in any way.     Because somebody         8   they've been in custody and officers are still coming
 9   that's having a mental health crisis may not                  9   and an accident happens.
10   understand someone that's not having a mental health 10               And there's no need for a vehicle accident
11   crisis.                                                      11   when the fight subsequently is partially under
12          So it's basically, to me, was identifying             12   control.
13   mental health, trying to communicate more with mental 13           Q. Now, after the struggle was over, it was
14   health.    And that's pretty much what I took from the 14         Officer Duddley that actually walked down to meet EMS
15   course.                                                      15   when they arrived; is that right?
16    Q. And having been trained with CIT, you let                16    A. I can't recall.
17   Hector's mom, Connie Arreola, Concepcion Arreola,            17    Q. Well, you, yourself, did not alert EMS or the
18   talk to him prior to the struggle, correct?                  18   people -- the ambulance that Hector Arreola was in in
19    A. Yes.                                                     19   any sort of distress, did you?
20    Q. You let him -- you let Hector Arreola walk               20    A. Can you repeat the question?
21   around with his hands in his pockets and just walk           21    Q. You, yourself, did not alert EMS that Hector
22   around some as you talked to him; right?                     22   Arreola was in any sort of distress, did you?
23    A. Yes, sir.                                                23    A. Not that I can recall, no.     When I talked to
24    Q. As you said, it was pretty cold out.                     24   EMS, I basically told them that we needed jail
25    A. Yes, sir.                                                25   clearances and to check him out because, you know,
                                                             37                                                               39

 1    Q. Your main concern with Hector Arreola when you            1   eventually -- subsequently, we were going to end up
 2   arrived and prior to the struggle was for his mental          2   at the jail and any time you're involved in a
 3   health situation, whatever the cause; is that fair to 3           struggle with someone or whatever the case is, these
 4   say?                                                          4   days it's protocol to get them checked out for
 5    A. I would say that's fair to say.     The last              5   evaluation and make sure they're okay to go to jail.
 6   thing I wanted to do was arrest Hector Arreola.        Our    6   And if not, then we take them to the hospital and get
 7   main concern was getting him help and trying to               7   treatment and then subsequently go to jail.
 8   figure out why we are here.     Like I didn't want to         8    Q. Okay.    You didn't tell EMS personnel or
 9   ever have to go through this or anything like this.           9   Dispatch that Hector Arreola had been crying and
10    Q. Now, obviously, a struggle ensued when you all           10   saying that he couldn't breathe for several minutes,
11   went hands-on and tried to take Hector Arreola into          11   did you?
12   custody.    Eventually, you radioed Dispatch to slow         12    A. Did I -- can you repeat the question?
13   down all the units; right?                                   13    Q. You didn't tell EMS personnel or anybody that
14    A. Yes.     I believe so.                                   14   Hector Arreola had been crying and saying that he
15    Q. Why --                                                   15   couldn't breathe for several minutes, did you?
16    A. That's standard protocol.     Once he's in               16    A. I did not.     When he made those statements, we
17   custody, all units slow down.                                17   were actively engaged in a struggle.    And by him
18    Q. And my next question was going to be why did             18   talking and being able to say "I can't breathe"
19   you radio them.    I guess that's some of that answer. 19         multiple times indicated to me that he was breathing
20    A. So when we're actively engaged in a struggle             20   just fine.   Because if he had enough breath to say
21   with an individual and we got the opportunity to let 21           it, he had enough breath to breathe.
22   units know that we're fighting with one, calling for 22               And I will say about this about the struggle,
23   code 1018 which is officer in distress or officer            23   I mean, I've been a police officer for coming up on
24   needs assistance immediately.                                24   10 years now.    And the struggle I had with
25          Pretty much we get there as quickly as we can.        25   Mr. Arreola is by far the biggest struggle I've ever
                                                             38                                                               40
                  Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 11 of 17
 1   been in.     I've been in struggles with other                  1   on the ground, right?
 2   individuals that's been intoxicated and high on                 2    A. Yes, sir.
 3   drugs.     And up to this day, that's still the biggest         3    Q. As this case obviously shows --
 4   struggle that I've had just trying to get somebody in 4                 MR. CASHBAUGH:       Object to form.
 5   handcuffs.     Like I mean, I'm a bigger guy and I had          5   BY MR. POST:
 6   no effect whatsoever, and it took two of us just to             6    Q. Did you notice that as Hector Arreola screamed
 7   get him handcuffed.                                             7   that he couldn't breathe, his screams tapered off
 8    Q. And I'm not going to go through all of it with              8   until all he was doing was moaning that morning?
 9   you.     In fact, probably not much at all.    But I've         9    A. Not during the struggle, I couldn't.
10   got your personnel history including your Use of               10    Q. What did you say?
11   Force reports and that sort of thing, like you said            11    A. I said not during the struggle, I could not
12   for about 10 years.                                            12   tell if it was tapered off because of the struggle is
13          And I think it's CCG 2182 through 3187.    It's         13   -- you know, we were actively trying to get his hands
14   over a thousand pages.     And I'm going to mark as            14   behind his back and he continued to resist by pulling
15   Plaintiff's Exhibit Number 3, I think it is, which is 15            away and everything.
16   CCG 2200 through 2204.                                         16    Q. What about after you had him handcuffed and
17          Plaintiff's Exhibit 3 there reflects your -- a          17   the struggle ended?
18   list of your Employer Early Warnings Reports,                  18    A. I believe he was moaning, but I don't know --
19   Employee Personnel Complaints Reports, Officer Use of 19            you know, I don't know what you're asking, I guess.
20   Force Reports, and Vehicle Pursuit Reports.       Is that 20         Q. Did you notice that instead of screaming, he
21   right?                                                         21   had tapered off into moaning and not talking any
22    A. I'm sorry -- oh, I've got --                               22   more?
23    Q. Just a list of those things, right?                        23    A. Yes.
24    A. Yes.                                                       24    Q. Okay.      Did you notice that Hector's eyes were
25    Q. And by my count, there's 24 Officer Use of                 25   wide open -- or I would call it maybe blown?         Do you
                                                               41                                                                 43

 1   Force Reports.     You can count them if you want to.           1   know what I'm referring to?
 2   That's on page CCG 2202 and through 03.                         2    A. I believe his eyes were open, but I don't know
 3    A. 24, is that what you said?                                  3   what you're referring to as blown.
 4    Q. Is that what you got?                                       4    Q. Like wide open --
 5    A. I got 24.     Yes, sir.                                     5    A. I can't -- I can't recall.       I just know his
 6    Q. And any Field Use of Force -- UF Reports as                 6   eyes were open.
 7   they say -- Officer Use of Force Reports that you               7    Q. Did you notice when Hector became completely
 8   prepared would be accurate; correct?                            8   non-responsive when he was laying there in the dirt?
 9    A. Yes.                                                        9       MR. CASHBAUGH:       Object to form.   You can
10    Q. I'm not going to spend our time today going                10     answer if you can.
11   through a thousand pages of Use of Force Reports, but 11                THE WITNESS:      Do what?
12   you've had some pretty significant fights over your            12       MR. CASHBAUGH:       You can answer though.
13   time --                                                        13       THE WITNESS:      Okay.   What's your question
14    A. Yes.                                                       14     again?    I'm sorry.
15    Q. -- in law enforcement.     True?                           15   BY MR. POST:
16    A. True.     And I will say this about Use of Force           16    Q. I said did you notice when Hector became
17   Reports:     So if we arrest somebody for a suspended          17   completely unresponsive when he was laying there in
18   license or whatever the case is and they pull away             18   the dirt?
19   and a struggle ensues, and we end up on the ground             19       MR. CASHBAUGH:       Same objection, but you can
20   and they scuff a knee up, and they're not hurt in any 20              answer.
21   way, these days, we do Use of Force for that because 21                 THE WITNESS:      Yeah.   I mean -- I don't recall
22   they got a scratch on their leg.       And, you know, a        22     like, you know, when he was laying in the dirt.         I
23   Use of Force is usually done in a situation like               23     mean, we were all tired.       It was a pretty good
24   that, too.                                                     24     struggle.     So once back-up got there, we got him
25    Q. And things can go wrong when you get somebody              25     sat up in the upright position.
                                                               42                                                                 44
                 Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 12 of 17
 1   BY MR. POST:                                                     1    A. Yeah, I think if I would have turned it off at
 2    Q. Right.      Officer Evrard was the first police              2   all, you would have seen my hand come across it and
 3   officer to arrive on the scene other than you and                3   let it go.     I don't know.     I mean, I don't know what
 4   Officer Duddley; correct?                                        4   kind of body cameras we were using at the time.
 5    A. Yes, I believe so.                                           5              (Video playing)
 6    Q. And Officer Evrard took a position on Hector                 6    Q. Could it possibly have been that you were
 7   Arreola to relieve you and Officer Duddley.        True?         7   about to try to show him the previous footage and you
 8    A. Yes.                                                         8   mashed the button or something, would that have been
 9    Q. Okay.      Did you review any -- well, you already           9   a possibility?
10   told us you reviewed some body camera footage from              10    A. Honestly, I have no idea.
11   January 9th of 2017.     Right?                                 11    Q. That makes two of us.
12    A. Yes, several months ago.                                    12    A. Was there any gap of times like minutes or
13    Q. Okay.                                                       13   seconds or --
14       MR. POST:      Off the record for just a minute.            14    Q. Not long if there is any, at least in my
15     Let's take a break and hook up our little video.              15   opinion.     So it's not particularly important.
16                (Brief break)                                      16       Now, to my recollection, there was -- your
17                (Upon resuming)                                    17   body cam worked and functioned fine up to a certain
18   BY MR. POST:                                                    18   point in your encounter with Hector Arreola where the
19    Q. All right.      I'm going to show you --                    19   audio stopped and it just became video.        Is that
20              (Video playing)                                      20   right?
21       I am showing you right now what is CCG 10,                  21    A. I believe so.     During the struggle, I remember
22   your body cam labeled AMVA 0009.        I believe that it's 22       like he reached back -- like when we had one of his
23   about a minute and four seconds, around 5:10 in the             23   hands behind his back, he reached back and grabbed
24   morning on January the 9th of 2017, when you first              24   like at my uniform.     And I always kept it in the
25   made contact with Hector Arreola.                               25   middle of my shirt.
                                                                45                                                                 47

 1       Take a look at it and see if you can confirm                 1       And I believe during the struggle, he reached
 2   that's what this is.                                             2   back and actually grabbed my body camera and the
 3                        (Video playing)                             3   front of my shirt.     And I think I told him to get his
 4   BY MR. POST:                                                     4   hands off the body camera.
 5    Q. So what we see in that minute -- what we see                 5    Q. You actually said don't grab my body camera at
 6   and hear in that minute and four seconds of your body 6              some point.
 7   cam is you speaking to Hector Arreola; is that                   7    A. And maybe that's when it went off or
 8   correct?                                                         8   something.     I have no idea.
 9    A. Yes, sir.                                                    9    Q. It makes sense, but let's take a look here.
10    Q. And, of course, we can see in the video what                10                       (Video playing)
11   you believed to be his vehicle; correct?                        11   BY MR. POST:
12    A. Yes.                                                        12    Q. Well, what I am seeing is that your body
13    Q. A silver color typed vehicle you talked about               13   camera audio is lost about 14:52, 14 minutes and 52
14   earlier.                                                        14   seconds into this particular part of the video when
15    A. Yes.                                                        15   you're engaged in the struggle with Hector Arreola
16    Q. Now, that vehicle was located at the end of                 16   and Officer Duddley has just asked Dispatch to send
17   his mother's driveway, correct?        Parked there.            17   another unit out.
18    A. Near the residence, I would say.        Yes.                18       So I'm not sure it says on yours, but let's
19    Q. And then obviously something happens to your                19   look at maybe Officer Dudley's video.        It might show
20   body camera momentarily and then it starts up again             20   us that.
21   with what's marked as AMVA 10.                                  21       (Brief break)
22       Do you know what happened to your body cam                  22       (Upon resuming)
23   that made it come on and go off again?                          23   BY MR. POST:
24    A. No, I don't.                                                24    Q. All right.     What I'm showing you now is
25    Q. It seems like it was very brief.                            25   Officer Evrard's body cam at 3:08 -- 3:10 seconds
                                                                46                                                                 48
                  Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 13 of 17
 1   into the video.     Maybe 3:06 to 3:10.     It's marked as    1   enforcement course; is that right?
 2   Officer Evrard's body cam, CCG 12, disk one, number           2    A. Yes, sir.
 3   20170109054456X3 and a bunch of zeros after that.             3    Q. I think it's Plaintiff's Exhibit 4.       I'm
 4       Can you see the monitor okay?                             4   showing you what's marked as Plaintiff's Exhibit 4
 5    A. Yes.                                                      5   which consists of your Peace Officer Standards and
 6              (Video playing)                                    6   Training printout including your employment history,
 7    Q. Right there at 3:09 to 3:10 -- you might be               7   your mandated training history meaning the basic law
 8   able to see it more clear on 3:09.        Who is that         8   enforcement course, and a list of your training
 9   officer on the right at 5:31 and 15 seconds?                  9   history which is all contained on CCG 1830 through
10    A. That's me.                                               10   1832.   Do you see that?
11    Q. Okay.      And who is the officer on the left?           11    A. Yes.
12    A. That's Brian Duddley.                                    12    Q. You completed your basic law enforcement
13    Q. Okay.      And that is in the front yard at 747          13   training on December the 4th, 2009; is that right?        I
14   Moss Drive on January the 9th of 2017 where the              14   think it's at the top of the second page.
15   struggle occurred.     Right?                                15    A. December 4th, 2009.
16    A. Yes.                                                     16    Q. Is that right?
17    Q. And off to the left as Officer Evrard is                 17    A. Yes.
18   walking up -- do you see where my cursor is?                 18    Q. And you completed your CIT training or Crisis
19    A. Yes.                                                     19   Intervention Training, which was a 40 hour class, on
20    Q. That appears to be Connie Arreola, the mother.           20   April the 16th of 2010; is that correct?      It's the
21   Is that what you recall?        I'll let you see it.         21   last page.
22              (Video playing)                                   22    A. April 27th, 2010.
23    A. Yes.                                                     23    Q. Okay.    Yeah, I see two of them actually.
24    Q. Right then you said, "Minimal force used" as             24   April 16th and April 27th of 2010.     It looks like one
25   Officer Evrard walked up and asked you if you needed 25           was a four hour course and one was a 40 hour course.
                                                             49                                                                 51

 1   a break.     What did you mean by that?                       1    A. Yeah.    4-16-2010 was the 40 hour course.
 2    A. That we were just simply using -- we didn't               2    Q. Okay.    What was the difference in the two
 3   use like any fists or knees or anything.        It was just 3     courses; do you recall?
 4   minimal force used to get the individual in custody.          4    A. Not off the top of my head, no.
 5   Soft empty hands indicating that we didn't deploy a           5    Q. I'm seeing a 320 hour course of Departmental
 6   taser or we didn't have pepper spray or anything like 6           In-Service Training in 2010.     Do you see that?
 7   that, too.                                                    7    A. Yes, sir.
 8    Q. And you are well-versed in the continuum of               8    Q. That's a lot of hours.     Do you recall what
 9   force and the Columbus Police Department policy               9   that was?
10   because you've been in struggles before as a police          10    A. I believe that was like an in-house academy
11   officer, right?                                              11   after the regional academy or the POST mandated
12    A. Yes, sir.                                                12   academy.
13    Q. Therefore, you were familiar with the                    13    Q. Got you.     That was out of curiosity.
14   terminology used in Use of Force Reports and policy, 14               Then I'm looking at April the 26th of 2016,
15   right?                                                       15   indicates that you attended and completed the
16    A. Yes.                                                     16   Columbus Police Department Annual In-Service Training
17       MR. POST:      All right.    That's good enough.         17   for 22 hours; is that correct?
18       Let's go off the record for a minute to move             18    A. Yes.
19     this out of the way.                                       19    Q. And I'm going to show you the next which is
20       (Brief break)                                            20   going to be Plaintiff's Exhibit Number 5.
21       (Upon resuming)                                          21       All right.     Plaintiff's Exhibit Number 5 there
22       MR. POST:      Let's go back on the record.              22   is CCG 1813 through 1818, which appears to be a list
23   BY MR. POST:                                                 23   of your training history at the Columbus Police
24    Q. Of course, to become a Columbus Police                   24   Department; is that right?
25   Officer, you had to go through the basic law                 25    A. Yes.
                                                             50                                                                 52
                 Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 14 of 17
 1    Q. Okay.   And on this Plaintiff's Exhibit 5, it          1   see the definition at the top of the page?
 2   also shows that you completed the Annual In-Service        2    A. Yes.
 3   Training on April the 26th of 2016; is that correct?       3    Q. And there were -- it lists three things that
 4   I think it's on the first page toward the bottom.          4   can bring on Excited Delirium; right?
 5    A. Yes.                                                   5    A. Yes.
 6    Q. Now, I want to go through some of that                 6    Q. Okay.     And it also has a list of symptoms of
 7   training from 2016, and I want to use an exhibit that 7        Excited Delirium as defined; is that correct?
 8   we used earlier today.     The exhibit I'm showing you     8    A. Yes.
 9   from Officer Dudley's deposition is Plaintiff's            9    Q. Referring to January 9th of 2017, I want to
10   Exhibit Number 7 from that deposition.                    10   ask you about the symptoms that you observed with
11       Do you see that?                                      11   regard to Hector Arreola on January 9th of 2017.
12    A. Yes.                                                  12   Okay?
13    Q. That is actually CCG 1753 through -- 1753             13    A. Okay.
14   through 1776, I believe.     Is that what you're seeing 14      Q. Did you see panic?
15   there?                                                    15    A. I wouldn't necessarily say panic because,
16    A. Yes.                                                  16   I mean, he wasn't frantically, you know, like -- he
17    Q. Okay.   And this is an outline of -- or at            17   was just kind of like talking.
18   least a partial outline of the training that you          18    Q. Okay.     What about paranoia?
19   received -- in-service training that you received in 19         A. Yes.
20   April of 2016; correct?                                   20    Q. What about shouting?
21    A. Yes.                                                  21    A. I can't recall if he was shouting.
22    Q. Okay.   And, of course, you have to score at          22    Q. Okay.     What about, I guess it would be bizarre
23   least a 80 percent score on the test for in-service       23   behavior more than aggressive behavior.    Did you see
24   training in order to remain a POST certified police       24   bizarre behavior?
25   officer; is that right?                                   25    A. Yes.
                                                          53                                                               55

 1    A. Yes.                                                   1    Q. Dilated pupils, did you see that?
 2    Q. Of course, you did that.     You are still a           2    A. Yes.
 3   police officer, right?                                     3    Q. What about fear?
 4    A. Yes, sir.                                              4    A. I would say yeah because he said people were,
 5    Q. Okay.   One of the pieces of your training             5   you know...
 6   during April of 2016 specifically referring to page        6    Q. What about hiding behind things?
 7   CCG 1754 -- I think it's probably the second page in       7    A. I can't recall.     Like you said the trash can
 8   there -- lists student performance objectives as a         8   earlier, I couldn't recall.
 9   review of updated information on Excited Delirium          9    Q. Okay.     Irrational speech, incoherent speech?
10   Syndrome.   Correct?                                      10    A. Everything he was saying, I understood.     So I
11    A. Yes.                                                  11   don't think it was like -- like he was speaking
12    Q. Okay.   And moving over to page 1758 and 1759         12   gibberish or anything.
13   -- we have touched on it, but you had previous to         13    Q. Maybe not incoherent speech, but irrational
14   this been trained on the Use of Force Continuum,          14   speech?    Would that be -- would you have seen that or
15   correct?                                                  15   heard that?
16    A. Yes.                                                  16    A. I would say yeah.
17    Q. And this was a refresher course as well as an         17    Q. And unexpected physical strength, did you
18   update on the Use of Force Continuum, correct?            18   observe that?
19    A. Yes.                                                  19    A. Yes.
20    Q. Okay.   And, of course, you paid attention and        20    Q. All right.     And at the bottom of that list, it
21   listened to what they told you, correct?                  21   says watch for more than one symptom, doesn't it?
22    A. Yes, sir.                                             22    A. Yes.
23    Q. And the next page, 1760, 1761 and 1762.               23    Q. And then right underneath that, your training
24   Specifically 1760 is a -- begins a overview and a         24   was positional asphyxia and it defined that again;
25   refresher with respect to Excited Delirium.     Do you    25   right?
                                                          54                                                               56
                 Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 15 of 17
 1    A. Yes.                                                            1   delirium, positional asphyxia, re-emphasis on the
 2    Q. And in bold, it says, "Always monitor any                       2   what to do situations again, correct?
 3   subject you have in custody".        And you knew that,             3    A. Correct.
 4   right?                                                              4    Q. And the very next page is defense of tactics,
 5    A. Yes.                                                            5   sudden in-custody death.        Right?   I think that's the
 6    Q. And it also warned you to be aware of sudden                    6   title any way.     Flip over the page.
 7   tranquility, correct?                                               7    A. Yes.
 8    A. Correct.                                                        8    Q. And this training that you received in April
 9    Q. Tell us what sudden tranquility means to you.                   9   of 2016, this in-service training emphasized or
10    A. Change in behavior.        I don't know.                       10   re-emphasized what you had already been taught in the
11    Q. Okay.      Well, just by definition, sudden                    11   basic law enforcement course, right?
12   tranquility would tend to mean that somebody becomes 12                  A. I can't remember exactly every single subject
13   more calm all of a sudden.        Would that make sense to 13           we talked about in the 408 hour course.         But, yeah,
14   you?                                                               14   they did touch on it.
15    A. Yeah.                                                          15    Q. Okay.      And I'm going to show you some
16    Q. And right under that, it says -- it                            16   documents from the basic law enforcement course.           And
17   re-emphasizes on the "what to do" situations is                    17   I've already put these documents and attached these
18   underlined, correct, and in bold?                                  18   as an exhibit in a deposition of the defense expert
19    A. Yeah.                                                          19   in this case.     So I'm just going to refer to certain
20    Q. And you were trained to always keep in mind                    20   pages of the basic law enforcement course.
21   that people that exhibit symptoms and behavioral                   21       But, of course, you went through the
22   patterns suggesting cocaine, psychoses or excited                  22   handcuffing training in the basic law enforcement
23   delirium, they are experiencing a medical emergency. 23                 course?
24   Right?                                                             24    A. Yes.
25    A. Right.                                                         25    Q. Okay.      And for whatever reason in the basic
                                                                   57                                                                   59

 1    Q. And you were trained that if time allows, that                  1   law enforcement course at 17.3-34, they put in big
 2   you should contact EMS before confronting the                       2   bold letters, "Be aware of positional asphyxia".
 3   individual and attempt to avoid confrontation with                  3   Right?
 4   the subject until EMS arrives.           Correct?                   4       MR. CASHBAUGH:      Let me say for the record that
 5          MR. CASHBAUGH:     Object to the form.       But you         5     that looks like it's from 2015.         Are you're asking
 6     can answer.     I'd rather you read the whole thing               6     him if that's the same as it was back when he was
 7     and then let him answer.                                          7     in training?
 8          You can answer his question.                                 8       MR. POST:      It has been since 2006.
 9          THE WITNESS:     Oh.   Correct.                              9       MR. CASHBAUGH:      Okay.    Well, you can ask him
10   BY MR. POST:                                                       10     if he recalls that.     I mean, I don't know if he
11    Q. And, obviously, in bold and big letters right                  11     does or not.
12   after that sentence, it says, "Officer safety must                 12   BY MR. POST:
13   always be a priority", number one.           And nobody            13    Q. Do you recall that?
14   disagrees with that, for sure.           And then underneath       14    A. I do not.
15   that, it says, "Excited delirium is regarded as a                  15    Q. Do you remember this bulletin that's been part
16   medical emergency with a psychological presentation". 16                of the Georgia basic law enforcement course training
17   And you were trained with regard to that, right?                   17   since at least 2006 that came out in June of 1995
18    A. Right.                                                         18   that speaks to positional asphyxia and sudden death?
19    Q. And, once again, it warns you to be aware of                   19   It starts at 7.3-114 through 116.         Take a look at
20   sudden tranquility in capital letters, doesn't it?                 20   that.
21    A. Yes.                                                           21    A. I don't recall this particular -- I don't
22    Q. All right.      And I'm going to skip over to --               22   recall this.
23   let's see, it's 1782 through 1783.           On CCG 1782           23    Q. Okay.
24   through 1783, essentially during the training, you                 24    A. I'm not saying it wasn't there.         It was just a
25   went over excited delirium, the symptoms of excited                25   long time ago when I went through the academy and I
                                                                   58                                                                   60
                 Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 16 of 17
 1   just can't remember if it's the same thing I looked                1    Q. And I'm not talking -- asking you about
 2   at or was taught.                                                  2   whether it was a justified arrest or anything of that
 3    Q. I understand.      But you do remember at the                  3   nature.     What I'm asking you is like in the scheme of
 4   academy of them wanting you to watch for positional                4   things with regard to disorderly conduct as compared
 5   asphyxia signs --                                                  5   to armed robbery, aggravated assault, it's generally
 6    A. Right.                                                         6   considered to be a less serious offense.         Right?
 7    Q. -- and to beware of sudden in-custody deaths?                  7    A. That's right.
 8   Do you remember that?                                              8    Q. And Hector Arreola wasn't threatening you or
 9    A. Not off the top of my head, I don't.                           9   Officer Duddley, was he?
10    Q. Okay.      Can we agree that you were familiar                10    A. No, sir.       The only thing semi-threatening was,
11   with the Columbus Police Department Use of Force                  11   "Where's your back up" --
12   policy that was in effect on January the 9th of 2017? 12                Q. Yeah.
13    A. Yes.                                                          13    A. -- but at that point, we were just trying to
14    Q. Okay.      Let me show that to you.     Well, you             14   de-escalate.
15   probably know these off the top of your head.           If        15    Q. Right, right.        And Hector Arreola could have
16   not, we'll pull out the Use of Force policy and let               16   well believed that normal police protocol was to send
17   you take a look at it.                                            17   back-up.     Right?
18       But would you agree that you're required to                   18       MR. CASHBAUGH:        Object to form.    I object to
19   use reasonable force in accordance with the                       19     the hypothetical and the fact that he would know
20   constitutional rights of all citizens?                            20     what's in Hector Arreola's head.          But...
21    A. Yes.                                                          21   BY MR. POST:
22    Q. And under the procedure sections of the Use of                22    Q. I'd be speculating.          I'll just withdraw that
23   Force policy of the Columbus Police Department, you               23   question.
24   can only use reasonable force to make an arrest.                  24       Based on your experience as a police officer
25   Agreed?                                                           25   -- well, let me ask you this first:         Your purpose for
                                                                  61                                                                   63

 1    A. Agreed.                                                        1   detaining Hector Arreola was to get him help.          Right?
 2    Q. And Columbus Police Department policy does not                 2    A. Correct.
 3   train or authorize use of any neck restraint or a                  3    Q. And in your experience as a police officer,
 4   choke hold.     Agreed?                                            4   it's pretty common that when you grab somebody and
 5    A. Agreed.                                                        5   you get into a struggle with them, that somebody gets
 6    Q. And 3.3-1.2, Use of Force -- and I'm not                       6   hurt, whether it's the police officer or the subject.
 7   asking you if that's the right section.                            7   True?
 8    A. Right.                                                         8    A. I've been in a lot of encounters where they
 9    Q. But CPD policy does not allow the use of                       9   haven't been hurt.        At the end of the day, it's never
10   excessive force to effect an arrest.        True?                 10   our intention.        But sometimes it does happen, yes.
11    A. True.                                                         11    Q. And people get lacerations and all sorts of
12    Q. And CPD policy also prohibits continued use of                12   things.     You have received lacerations and abrasions
13   force after the person has submitted to an arrest.                13   in struggles before, right?
14   Correct?                                                          14    A. Yes, sir.       And broken bones.
15    A. Correct.                                                      15    Q. And so have the people that you've struggled
16    Q. Would you agree that the disorderly conduct                   16   with.     Right?
17   charge in this case was not a serious offense?                    17    A. Yes.
18       MR. CASHBAUGH:        Object to form.   You can               18       MR. POST:       All right.     I think that covers it.
19     answer.                                                         19    Let's quit.       How about that?
20       THE WITNESS:      I would say given the                       20       MR. CASHBAUGH:        I might have one question,
21     circumstances, it was a very -- I would say that                21     quickly.
22     it was completely justified and it was a serious                22                            EXAMINATION
23     offense at the time because of his actions and him 23                BY MR. CASHBAUGH:
24     possibly being able to get into somebody's house.               24    Q. Officer Aguilar, Mr. Post showed you Exhibit
25   BY MR. POST:                                                      25   7, I think it may have been to Dudley's deposition.
                                                                  62                                                                   64
                  Case 4:19-cv-00005-CDL Document 18 Filed 11/08/19 Page 17 of 17
 1   It's regarding the Use of Force training and handouts 1         STATE OF GEORGIA
 2   from 2016.                                                  2   COUNTY OF MUSCOGEE
 3       On CCG 001761, it tells -- the bullet point             3
 4   tells you that, "Always keep in mind the people that        4
 5   exhibit symptoms and behavioral patterns suggesting         5                      C E R T I F I C A T E
 6   cocaine, psychosis or excited delirium, they're             6
 7   experiencing a medical emergency".     Did I read that      7
 8   right?                                                      8           The forgoing transcript of the proceedings
 9    A. Yes.                                                    9    was taken before me as a Certified Court Reporter
10    Q. And it goes on to say in the next sentence,            10    in and for the State of Georgia and reduced to
11   "If time allows, contact EMS before confronting the        11    typewriting under my direction and supervision, and
12   individual and attempt to avoid confrontation with         12    I certify that it is a true and correct transcript
13   the subject until EMS arrive".     Is that right?          13    to the best of my ability of the proceedings.
14    A. Yes.                                                   14
15    Q. When did you guys contact EMS?                         15
16    A. We contacted EMS -- we asked Dispatch to start         16              This 27th day of October, 2019.
17   to have EMS respond prior to even making contact --        17
18   like physical contact to arrest Hector.                    18
19    Q. Okay.    And why did you end up having to make         19                  _________________________
20   physical contact with Hector?                              20                          Eric Cavanaugh
                                                                                            Certified Court Reporter
21    A. Because he was knocking on somebody's door at          21                          No. 2560
                                                                                            CCR, GRL
22   4 or 5 in the morning and he was mentally unstable.        22
23   Or, to me, if he gets inside that house, if somebody 23
24   answers the door, I don't know if he's going to go in 24
25   there and possibly hurt himself or the people that         25
                                                                     EC/jm
                                                           65                                                             67

 1   live at the residence.
 2       So when he started knocking on the door,
 3   that's when it became an emergency situation to
 4   immediately separate him from that house.      And up to
 5   that point, we've exhausted all options to talk him
 6   down -- by talking him down and trying to get a
 7   peaceful resolution to the situation.
 8       MR. CASHBAUGH:    All right.   That's all I've
 9     got.
10       MR. POST:    I don't have anything else.
11
12            (Deposition concluded at 2:15 p.m.)
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                           66
